Citation Nr: 1719591	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the reduction of the Veteran's rating for prostate cancer from 100 percent to 20 percent effective January 1, 2012 was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  His awards 

include the Vietnam Service Medal with 2 Bronze Service Stars, Republic of Vietnam Campaign Medal, and the Army Commendation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that reduced the Veteran's 100 percent rating for prostate cancer to 20 percent effective January 1, 2012.

Finally, the Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the AOJ.  However, that evidence is not pertinent to the matter adjudicated herein and referral to the AOJ is not, therefore, required.


FINDINGS OF FACT

1. A July 2011 rating decision proposed to reduce the rating for prostate cancer from 100 percent to 20 percent.

2. The proposed reduction was implemented in an October 2011 rating decision, effective January 1, 2012, and was made in compliance with applicable due process laws and regulations.

3. Since January 1, 2012, the Veteran's prostate cancer has been characterized by a daytime voiding interval greater than one hour and awakening to void less than five times per night, without recurrent urinary tract infections (UTIs), urinary retention requiring intermittent or continuous catheterization, urine leakage requiring the 
use of an appliance or absorbent pads, or renal dysfunction.  





CONCLUSION OF LAW

The reduction of the 100 percent rating for the Veteran's prostate cancer to 20 percent effective January 1, 2012 was proper.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Further, there are specific particularized notice requirements that apply in cases concerning a rating reduction.  These procedural safeguards, which are set forth under 38 C.F.R. § 3.105(e), must be followed by VA before any final rating reduction is issued.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), an action proposing the reduction or discontinuance of a rating will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons for the proposed action, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

The Board concludes that the procedural requirements for reduction have been satisfied in this case.  The reduction was proposed in a July 2011 rating decision that was accompanied by a July 2011 notice letter, which apprised the Veteran of his right to request a hearing and informed him that his benefits would be reduced if he failed to submit additional evidence within 60 days.  The RO also allowed a 60-day period to expire before assigning the new rating's effective date.  As such, the proper procedures were followed.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, VA examination reports, and a disability benefits questionnaire (DBQ), completed by the Veteran's private urologist, Dr. C.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Rating Reduction

By way of history, the Veteran was diagnosed with prostate cancer in April 2010 by Dr. C., and prostate brachytherapy was performed in July 2010.  In a September 2010 rating decision, the RO granted a 100 percent rating effective May 12, 2010.  An October 2012 rating decision reduced the Veteran's 100 percent rating for prostate cancer to 20 percent effective from January 1, 2012.  Therefore, the Board will consider whether the Veteran is entitled to a rating in excess of 20 percent at any time since January 1, 2012.

In this case, the Veteran contends that the rating for his prostate cancer should not have been reduced.  He asserts that the prostate cancer caused him to become impotent, which in turn led to marital difficulties and depression.  During the course of the appeal, he has reported experiencing prostate pain, burning during urination, hematuria and weight loss.  He also states that he has received medicine to aid in urination, and that a computerized tomography (CT) scan showed kidney cysts.  In August 2012, he stated that his current prostate problems may require him to undergo another surgery.  Therefore, because he still experiences pain and suffering, and continues to receive medical treatment from his private urologist, Dr. C., he maintains that a rating in excess of 20 percent is warranted.  
Here, the 100 percent evaluation for prostate cancer was in effect from May 12, 2010 through January 1, 2012, which is less than 5 years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2016).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413   (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2016).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2016).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system, provides that following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months and any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The rating criteria also provide that if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. 38 C.F.R. § 4.115b.
Under 38 C.F.R. § 4.115a, the criteria for rating renal dysfunction provide that albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101 is rated 30 percent disabling.

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 is rated 60 percent disabling.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, is rated 80 percent disabling.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, is rated 100 percent disabling.

Under 38 C.F.R. § 4.115a, the particular voiding condition is to be rated as urine leakage (voiding dysfunction), urinary frequency, or obstructed voiding.

Voiding dysfunction, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day, is rated 20 percent disabling.  Voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, is rated 40 percent disabling.  Voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, is rated 60 percent disabling.  38 C.F.R. § 4.115a.

For urinary frequency, daytime voiding interval between one and two hours, or; awakening to void three to four times per night, is rated 20 percent disabling.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, is rated 40 percent disabling.  38 C.F.R. § 4.115a.

For obstructed voiding, urinary retention requiring intermittent or continuous catheterization is assigned a 30 percent rating.  38 C.F.R. § 4.115a.  A urinary tract infection with poor renal function is rated as renal dysfunction.  A urinary tract infection with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, is rated 30 percent.  Id.  

As a preliminary matter, the evidence does not show that there was local reoccurrence or metastasis of the Veteran's prostate cancer since January 1, 2012.  VA examiners in October 2012, February 2014, and April 2016 stated that the Veteran's prostate cancer was in remission, noting low prostate specific antigen (PSA) levels of 0.2, 0.2, and 0.1 in January 2012, September 2012, and July 2015, respectively.  Nor was recurrence or metastasis noted by Dr. C.  To the contrary, 
he ordered a December 2012 CT scan which showed no recurrent mass or lymphadenopathy, and the DBQ that he completed in September 2016 noted that the prostate cancer history of consists only of the 2010 diagnosis and brachytherapy.  Although the Veteran reported having prostate problems in August 2012 which, he stated, may require another surgery, the recurrence or metastasis of prostate cancer requires medical testing and expertise to determine; the Veteran has not shown that he has specialized training sufficient to make such a determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, to the extent that he opines that his prostate cancer has recurred or metastasized, his opinion is not competent medical evidence.  By contrast, given that the Veteran has received continuing treatment from Dr. C., his September 2016 report of non-recurrence or metastasis is highly probative, and is supported by the other medical evidence of record.  Therefore, the Board finds that the Veteran's prostate cancer for the period since January 1, 2012 must be rated based on residuals such as voiding dysfunction and renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The evidence does not show that his prostate cancer residuals include renal dysfunction.  The VA and private treatment records do not show renal dysfunction, and renal dysfunction was not noted by the October 2012 and February 2014 VA examiners, or by Dr. C.  The September 2016 VA examiner specifically reported that the Veteran did not have renal dysfunction.  Although the Veteran explained that he had lost some weight and that kidney cysts appeared on a CT scan, the evidence does not show that the Veteran experiences renal dysfunction.  Therefore, a rating under the criteria pertaining to renal dysfunction is not warranted.  

The Board instead finds that, based on the evidence of record, the predominant residual dysfunction of his prostate cancer from January 1, 2012 is voiding dysfunction.  See 38 C.F.R. § 4.115a.  However, a rating in excess of 20 percent for voiding dysfunction is not warranted at anytime during the appeal period.  

To that end, the Veteran's urinary frequency has been manifested by a daytime voiding interval greater than one hour and awakening to void less than five times per night since January 1, 2012.  Notably, at the October 2012 VA examination, the Veteran reported a daytime voiding interval between two and three hours and voiding three to four times per night.  During private treatment in December 2012, the Veteran reported urinating more than three times per night.  The February 2014 VA examination report notes that the Veteran denied any increased urinary frequency.  The April 2016 VA examiner noted that the dysfunction results in a daytime voiding interval between one and two hours and voiding three to four times per night.  In September 2016, Dr. C., described the Veteran's voiding dysfunction as "post void dribbling," but he did not indicate that the dysfunction caused increased urinary frequency.  

Concerning urine leakage, obstructed voiding, and urinary tract infections, the VA examination reports indicate that the Veteran did not require the wearing of absorbent materials or an appliance, and did not experience recurrent UTIs; obstructed voiding was noted as being manifested by slow, weak, and decreased stream force but not urinary retention requiring intermittent or continuous catheterization.  The Veteran denied any delays in urination during private treatment in December 2012, and Dr. C. reported in September 2016 that the Veteran does not have recurrent UTIs or obstructed voiding.  Although he indicated that the voiding dysfunction causes urine leakage, Dr. C. did not indicate the severity of the leakage, although he averred that an appliance was not required.  
Therefore, as the record does not show that the Veteran has required the use of an appliance or the wearing of absorbent materials which have to be changed 2 to 4 times per day; has a daytime voiding interval of less than one hour; awakens to void five or more times per night; has urinary retention requiring intermittent or continuous catheterization; or has recurrent UTIs, a rating in excess of 20 percent is not warranted at anytime since January 1, 2012.    

The Board has considered the Veteran's reports of his need for continued prostate treatment, as well as his subjective symptoms, including prostate pain, burning on urination, and hematuria.  However, the Board concludes that the medical evidence of record is of greater probative value than the lay allegations regarding the severity of his prostate cancer.  Additionally, although the Board acknowledges the Veteran's reports of frustration and embarrassment related to his erectile dysfunction, it points out that he is already in receipt of VA benefits for service-connected depression and erectile dysfunction associated with his prostate cancer, including special monthly compensation for loss of a creative organ.  

In summary, the Board finds that the reduction of the 100 percent rating for the Veteran's prostate cancer to 20 percent, effective January 1, 2012, was proper.  The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).







ORDER

The reduction in the rating assigned for the Veteran's prostate cancer, from 100 percent to 20 percent effective January 1, 2012 was proper.  The appeal is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


